Exhibit 10.2

EXECUTION COPY

SECURITY AGREEMENT

Dated January 29, 2010

From

The Grantors referred to herein

as Grantors

to

BANK OF AMERICA, N.A.

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page

Section 1.

   Grant of Security    2

Section 2.

   Security for Obligations    7

Section 3.

   Grantors Remain Liable    7

Section 4.

   Delivery and Control of Security Collateral    8

Section 5.

   Maintaining the Account Collateral    9

Section 6.

   Investing of Amounts in any Cash Collateral Account    9

Section 7.

   Maintaining Electronic Chattel Paper, Transferable Records and
Letter-of-Credit Rights and Giving Notice of Commercial Tort Claims    10

Section 8.

   Representations and Warranties    11

Section 9.

   Further Assurances    14

Section 10.

   As to Equipment and Inventory    15

Section 11.

   Insurance    16

Section 12.

   Post-Closing Changes; Bailees; Collections on Assigned Agreements,
Receivables and Related Contracts    16

Section 13.

   As to Intellectual Property Collateral    18

Section 14.

   Voting Rights; Dividends; Etc    19

Section 15.

   As to the Assigned Agreements    20

Section 16.

   Payments Under the Assigned Agreements    20

Section 17.

   As to Letter-of-Credit Rights    20

Section 18.

   Administrative Agent Appointed Attorney-in-Fact    20

Section 19.

   Administrative Agent May Perform    21

Section 20.

   The Administrative Agent’s Duties    21

Section 21.

   Remedies    22

Section 22.

   Indemnity and Expenses    24

Section 23.

   Amendments; Waivers; Additional Grantors; Etc    25

Section 24.

   Notices, Etc    26

 

i



--------------------------------------------------------------------------------

Section 25.

   Continuing Security Interest; Assignments Under the Credit Agreement    26

Section 26.

   Release; Termination    27

Section 27.

   Execution in Counterparts    28

Section 28.

   The Mortgages    28

Section 29.

   Governing Law    28

 

Schedules      

Schedule I

   -      Location, Chief Executive Office, Type of Organization, Jurisdiction
of Organization and Organizational Identification Number

Schedule II

   -      Pledged Equity and Pledged Debt

Schedule III

   -      [Intentionally Omitted]

Schedule IV

   -      Changes in Name, Location, Etc.

Schedule V

   -      Patents, Trademarks and Trade Names, Copyrights and IP Agreements

Schedule VI

   -      Securities Accounts

Schedule VII

   -      Commercial Tort Claims

Schedule VIII

   -      Letters of Credit Exhibits      

Exhibit A

   -      Form of Security Agreement Supplement

Exhibit B

   -      [Intentionally Omitted]

Exhibit C

   -      Form of Security Control Agreement

Exhibit D

   -      Form of Intellectual Property Security Agreement

Exhibit E

   -      Form of Intellectual Property Security Agreement Supplement

Exhibit F

   -      Form of Consent to Assignment of Letter of Credit Rights

 

ii



--------------------------------------------------------------------------------

SECURITY AGREEMENT

SECURITY AGREEMENT dated January 29, 2010 made by DEL MONTE CORPORATION, a
Delaware corporation (the “Company”), the other Persons listed on the signature
pages hereof and the Additional Grantors (as defined in Section 23) (the
Company, the Persons so listed and the Additional Grantors being, collectively,
the “Grantors”), to BANK OF AMERICA, N.A. (“Bank of America”), as administrative
agent (in such capacity, together with any successor administrative agent
appointed pursuant to Article IX of the Credit Agreement (as hereinafter
defined), the “Administrative Agent”) for the Secured Parties (as defined in the
Credit Agreement).

PRELIMINARY STATEMENTS.

(1) The Company has entered into a Credit Agreement of even date herewith (said
Credit Agreement, as it may hereafter be amended, amended and restated,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”), with Del Monte Foods Company, a Delaware corporation, the Lenders
party thereto, Bank of America, as Administrative Agent, swing line lender and
L/C issuer, Barclays Capital, the investment banking division of Barclays Bank
PLC and BMO Capital Markets, as co-syndication agents and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., New York Branch, SunTrust Bank and U.S. Bank
National Association, as co-documentation agents.

(2) Pursuant to the Credit Agreement, the Grantors are entering into this
Agreement in order to grant to the Administrative Agent for the ratable benefit
of the Secured Parties a security interest in the Collateral (as hereinafter
defined).

(3) Each Grantor is the owner of the shares of stock or other Equity Interests
(the “Initial Pledged Equity”) set forth opposite such Grantor’s name on and as
otherwise described in Part I of Schedule II hereto and issued by the Persons
named therein and of the indebtedness (the “Initial Pledged Debt”) set forth
opposite such Grantor’s name on and as otherwise described in Part II of
Schedule II hereto and issued by the obligors named therein.

(4) Each Grantor has established the securities accounts with the securities
intermediaries identified on Schedule VI hereto (the “Securities Accounts”).

(5) The Company is the beneficiary under certain letters of credit as described
in Schedule VIII.

(6) It is a condition precedent to the making of Loans by the Lenders and the
issuance of Letters of Credit by the L/C Issuer under the Credit Agreement and
the entry into Secured Hedge Agreements by the Hedge Banks and Secured Cash
Management Agreements by the Cash Management Banks from time to time that the
Grantors shall have granted the security interest contemplated by this
Agreement. Each Grantor will derive substantial direct and indirect benefit from
the transactions contemplated by the Loan Documents.

(7) Terms defined in the Credit Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit Agreement.
Further, unless



--------------------------------------------------------------------------------

otherwise defined in this Agreement or in the Credit Agreement, terms defined in
Article 8 or 9 of the UCC (as defined below) are used in this Agreement as such
terms are defined in such Article 8 or 9. “UCC” means the Uniform Commercial
Code as in effect, from time to time, in the State of New York; provided that,
if perfection or the effect of perfection or non-perfection or the priority of
the security interest in any Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than the State of New York, “UCC”
means the Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and issue Letters of Credit under the Credit Agreement and
to induce the Hedge Banks to enter into Secured Hedge Agreements and the Cash
Management Banks to enter into Secured Cash Management Agreements from time to
time, each Grantor hereby agrees with the Administrative Agent for the ratable
benefit of the Secured Parties as follows:

Section 1. Grant of Security. To secure the payment of the Secured Obligations
(as defined in Section 2 hereof), each Grantor hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in such Grantor’s right, title and interest in and to the following, in
each case, as to each type of property described below, whether now owned or
hereafter acquired by such Grantor, wherever located, and whether now or
hereafter existing or arising (collectively, the “Collateral”):

(a) all equipment in all of its forms, including, without limitation, all
machinery, tools, motor vehicles, vessels, aircraft, furniture and fixtures, and
all parts thereof and all accessions thereto, including, without limitation,
computer programs and supporting information that constitute equipment within
the meaning of the UCC (any and all such property being the “Equipment”);

(b) all inventory in all of its forms, including, without limitation, (i) all
raw materials, work in process, finished goods and materials used or consumed in
the manufacture, production, preparation or shipping thereof, (ii) goods in
which such Grantor has an interest in mass or a joint or other interest or right
of any kind (including, without limitation, goods in which such Grantor has an
interest or right as consignee) and (iii) goods that are returned to or
repossessed or stopped in transit by such Grantor, and all accessions thereto
and products thereof and documents therefor, including, without limitation,
computer programs and supporting information that constitute inventory within
the meaning of the UCC (any and all such property being the “Inventory”);

(c) all accounts (including, without limitation, health-care-insurance
receivables), chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), deposit accounts, letter-of-credit rights, general
intangibles (including, without limitation, payment intangibles) and other
obligations of any kind, whether or not arising out of or in connection with the
sale or lease of goods or the rendering of services and whether or not earned by
performance, and all rights now or hereafter existing in and to all supporting
obligations and in and to all security agreements, mortgages, Liens, leases,
letters of credit and other contracts securing or otherwise relating to the
foregoing property (any

 

2



--------------------------------------------------------------------------------

and all of such accounts, chattel paper, instruments, deposit accounts,
letter-of-credit rights, general intangibles and other obligations, to the
extent not referred to in clause (d), (e) or (f) below, being the “Receivables,”
and any and all such supporting obligations, security agreements, mortgages,
Liens, leases, letters of credit and other contracts being the “Related
Contracts”);

(d) the following (the “Security Collateral”):

(i) the Initial Pledged Equity and the certificates, if any, representing the
Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all warrants, rights or options issued thereon or with
respect thereto;

(ii) the Initial Pledged Debt and the instruments, if any, evidencing the
Initial Pledged Debt, and all interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Debt;

(iii) all additional shares of stock and other Equity Interests from time to
time acquired by such Grantor in any manner, other than the Equity Interests in
any Receivables Subsidiary or any Special Purpose Vehicle (such shares and other
Equity Interests, together with the Initial Pledged Equity, being the “Pledged
Equity”), and the certificates, if any, representing such additional shares or
other Equity Interests, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests and all warrants, rights or options issued thereon or
with respect thereto;

(iv) all additional indebtedness from time to time owed to such Grantor (such
indebtedness, together with the Initial Pledged Debt, being the “Pledged Debt”)
and the instruments, if any, evidencing such indebtedness, and all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
indebtedness;

(v) each Securities Account, all security entitlements with respect to all
financial assets from time to time credited to any Securities Account, and all
financial assets, and all dividends, distributions, return of capital, interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
security entitlements or such financial assets and all warrants, rights or
options issued thereon or with respect thereto; and

 

3



--------------------------------------------------------------------------------

(vi) all other investment property (including, without limitation, all
(A) securities, whether certificated or uncertificated, (B) security
entitlements and (C) securities accounts) in which such Grantor has now, or
acquires from time to time hereafter, any right, title or interest in any
manner, and the certificates or instruments, if any, representing or evidencing
such investment property, and all dividends, distributions, return of capital,
interest, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such investment property and all warrants, rights or options issued thereon
or with respect thereto;

(e) the Tax Sharing Agreement and any certificate, opinion, document, instrument
or other agreement delivered to such Grantor in connection with or pursuant to
the Tax Sharing Agreement, the IP Agreements (as hereinafter defined), and each
Secured Hedge Agreement to which such Grantor is now or may hereafter become a
party, in each case as such agreements may be amended, amended and restated,
supplemented or otherwise modified from time to time (collectively, the
“Assigned Agreements”), including, without limitation, (i) all rights of such
Grantor to receive moneys due and to become due under or pursuant to the
Assigned Agreements, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect to the Assigned
Agreements, (iii) claims of such Grantor for damages arising out of or for
breach of or default under the Assigned Agreements and (iv) the right of such
Grantor to terminate the Assigned Agreements, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder (all such
Collateral being the “Agreement Collateral”);

(f) the following (collectively, the “Account Collateral”):

(i) any cash collateral account maintained from time to time pursuant to
Section 2.03(g) of the Credit Agreement (each such account, a “Cash Collateral
Account”) and each other deposit account of any Grantor, and all funds and
financial assets from time to time credited thereto (including, without
limitation, all Cash Equivalents), all interest, dividends, distributions, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such funds
and financial assets, and all certificates and instruments, if any, from time to
time representing or evidencing such Cash Collateral Accounts and such other
deposit accounts;

(ii) all promissory notes, certificates of deposit, deposit accounts, checks and
other instruments from time to time delivered to or otherwise possessed by the
Administrative Agent for or on behalf of such Grantor, including, without
limitation, those delivered or possessed in substitution for or in addition to
any or all of the then existing Account Collateral; and

(iii) all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral; and

 

4



--------------------------------------------------------------------------------

(g) the following (collectively, the “Intellectual Property Collateral”):

(i) all patents, patent applications, utility models and statutory invention
registrations, all inventions claimed or disclosed therein and all improvements
thereto (“Patents”);

(ii) all trademarks, service marks, domain names, trade dress, logos, designs,
slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case, with the goodwill symbolized thereby (“Trademarks”);

(iii) all copyrights, including, without limitation, copyrights in Computer
Software (as hereinafter defined), internet web sites and the content thereof,
whether registered or unregistered (“Copyrights”);

(iv) all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and materials relating thereto, together with
any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing (“Computer Software”);

(v) all confidential and proprietary information, including, without limitation,
know-how, trade secrets, manufacturing and production processes and techniques,
inventions, research and development information, databases and data, including,
without limitation, technical data, financial, marketing and business data,
pricing and cost information, business and marketing plans and customer and
supplier lists and information (collectively, “Trade Secrets”), and all other
intellectual, industrial and intangible property of any type, including, without
limitation, industrial designs and mask works;

(vi) all registrations and applications for registration for any of the
foregoing (other than any United States intent-to-use trademark applications
described in the proviso in clause (ii) above), including, without limitation,
those registrations and applications for registration set forth in Schedule V
hereto (as such Schedule V may be supplemented from time to time by any IP
Security Agreement Supplement), together with all reissues, divisions,
continuations, continuations-in-part, extensions, renewals and reexaminations
thereof;

(vii) all tangible embodiments of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights

 

5



--------------------------------------------------------------------------------

corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;

(viii) all agreements, permits, consents, orders and franchises relating to the
license, development, use or disclosure of any of the foregoing to which such
Grantor, now or hereafter, is a party or a beneficiary, including, without
limitation, the agreements set forth in Schedule V hereto (“IP Agreements”); and

(ix) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages;

(h) all commercial tort claims described in Schedule VII hereto (collectively,
together with any commercial tort claims as to which the Grantors have complied
with the requirements of Section 7(c), the “Commercial Tort Claims Collateral”);

(i) all books and records (including, without limitation, customer lists, credit
files, printouts and other computer output materials and records) of such
Grantor pertaining to any of the Collateral; and

(j) all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the Collateral (including, without limitation, proceeds,
collateral and supporting obligations that constitute property of the types
described in clauses (a) through (i) of this Section 1 and this clause (j)) and,
to the extent not otherwise included, all (A) payments under insurance (whether
or not the Administrative Agent is the loss payee thereof), or any indemnity,
warranty or guaranty, payable by reason of loss or damage to or otherwise with
respect to any of the foregoing Collateral, (B) tort claims, including, without
limitation, all commercial tort claims and (C) cash;

provided, however that anything contained herein notwithstanding, the term
“Collateral” (and all defined terms relating to types of Collateral set forth
above or otherwise in this Agreement) shall not include any of the following
(collectively, the “Excluded Assets”): (1) margin stock (within the meaning of
Regulation U of the FRB), (2) any agreement with a third party existing on the
date hereof that prohibits the grant of a Lien on (but not merely the assignment
of or of any interest in) such agreement or any of the Grantor’s rights
thereunder without the consent of such party or under which a consent to such
grant is otherwise required, which consent has not been obtained, except to the
extent any such prohibition is made ineffective as a result of Section 9-401,
9-406(d), 9-407, 9-408, or 9-409 of the UCC; (3) any license, permit or other
governmental approval that, under the terms and conditions of such governmental
approval or under Applicable Law, cannot be subjected to a Lien without the
consent of the relevant Governmental Authority which consent has not been
obtained; (4) any Equipment subject to a lease that prohibits the granting of a
Lien on such Equipment, provided that such lease is secured by a Lien on such
Equipment that is permitted pursuant to Section 7.01(i) of the Credit Agreement
and such Lien remains outstanding; (5)(i) any commodity contract or commodity
account, (ii) any Swap Contract permitted under the Credit Agreement relating to
commodities (including without

 

6



--------------------------------------------------------------------------------

limitation commodity swaps, commodity options and forward commodity contracts)
that prohibits the granting of a Lien on such agreement, and (iii) any deposit
account (and all funds and financial assets from time to time credited thereto),
any letter of credit, any securities, and any of the proceeds of any of the
foregoing , to the extent any Swap Contract permitted under the Credit Agreement
relating to commodities (including without limitation commodity swaps, commodity
options and forward commodity contracts) requires the granting of a Lien on such
assets to secure the obligations under such Swap Contract and prohibits the
granting of a Lien on such assets to any other party; (6) any Grantor’s Equity
Interests in Cahill Associates Limited Partnership, Cahill North LLC or Cahill
South LLC 23 to the extent that any Organization Document of such Person
prohibits the applicable Grantor from granting a Lien in the interest of such
Grantor therein (the foregoing Equity Interests referenced in this clause
(6) being collectively the “Excluded Initial Equity Interests”); provided
further, that the Excluded Initial Equity Interests shall cease to be excluded
from the Collateral and from the definitions of “Collateral” and “Security
Collateral” on the earlier of (x) the time that the prohibition of assignment or
of the creation of a Lien in such Excluded Initial Equity Interests is no longer
in effect or (y) the applicable Grantor has obtained the consent of any
necessary parties under the terms of the relevant Organization Document to the
assignment of, or creation of a Lien in such Excluded Initial Equity Interests;
(7) any leasehold interests in real property; and (8) any of the outstanding
voting Equity Interests of a controlled foreign corporation (as such term is
defined in the United States Internal Revenue Code of 1986, as amended) in
excess of the equity of such corporation representing 66% of the voting power of
the Equity Interests of such controlled foreign corporation.

Section 2. Security for Obligations. This Agreement secures, in the case of each
Grantor, the payment of all Obligations of such Grantor now or hereafter
existing under the Loan Documents, in each case, whether direct or indirect,
absolute or contingent, and whether for principal, reimbursement obligations,
interest, fees, premiums, penalties, indemnifications, contract causes of
action, costs, expenses or otherwise (all such Obligations being the “Secured
Obligations”). Without limiting the generality of the foregoing, this Agreement
secures, as to each Grantor, the payment of all amounts that constitute part of
the Secured Obligations and would be owed by such Grantor to any Secured Party
under the Loan Documents but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving a Loan Party.

Section 3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s interests in the Collateral to the extent
set forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (b) the exercise by the
Administrative Agent of any of the rights hereunder shall not release any
Grantor from any of its duties or obligations under the contracts and agreements
included in the Collateral and (c) no Secured Party shall have any obligation or
liability under the contracts and agreements included in the Collateral by
reason of this Agreement or any other Loan Document, nor shall any Secured Party
be obligated to perform any of the obligations or duties of any Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

 

7



--------------------------------------------------------------------------------

Section 4. Delivery and Control of Security Collateral. (a) Except as otherwise
permitted by Section 4(f), all certificates or instruments evidencing Security
Collateral owned by the Grantors shall be delivered to and held by or on behalf
of the Administrative Agent pursuant hereto and shall be in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to the
Administrative Agent. The Administrative Agent shall have the right, at any time
from and after the occurrence and during the continuance of an Event of Default
and without notice to any Grantor, to transfer to or to register in the name of
the Administrative Agent or any of its nominees any or all of the Security
Collateral. In addition, the Administrative Agent shall have the right, at any
time from and after the occurrence and during the continuance of an Event of
Default, to exchange certificates or instruments representing or evidencing
Security Collateral for certificates or instruments of smaller or larger
denominations. Also, the Administrative Agent shall have the right, at any time
from and after the occurrence and during the continuance of an Event of Default,
to convert Security Collateral consisting of financial assets credited to a
Securities Account to Security Collateral consisting of financial assets held
directly by the Administrative Agent, and to convert Security Collateral
consisting of financial assets held directly by the Administrative Agent to
Security Collateral consisting of financial assets credited to a Securities
Account.

(b) Except as otherwise permitted by Section 4(f), with respect to any Security
Collateral in which any Grantor has any right, title or interest and that
constitutes an uncertificated security, such Grantor will cause the issuer
thereof either (i) to register the Administrative Agent as the registered owner
of such security or (ii) to agree in an authenticated record with such Grantor
and the Administrative Agent that such issuer will comply with instructions with
respect to such security originated by the Administrative Agent without further
consent of such Grantor, such authenticated record to be in form and substance
satisfactory to the Administrative Agent. With respect to any Pledged Equity in
which any Grantor has any right, title or interest and that is not an
uncertificated security, upon the request of the Administrative Agent after the
occurrence and during the continuance of an Event of Default, such Grantor will
notify each issuer of such Pledged Equity that such Pledged Equity is subject to
the security interest granted hereunder.

(c) Except as otherwise permitted by Section 4(f), with respect to any Security
Collateral in which any Grantor has any right, title or interest and that
constitutes a security entitlement as to which the Administrative Agent is not
the securities intermediary, such Grantor will cause the securities intermediary
with respect to such security entitlement either (i) to identify in its records
the Administrative Agent as the entitlement holder of such security entitlement
against such securities intermediary or (ii) to agree in an authenticated record
with such Grantor and the Administrative Agent that such securities intermediary
will comply with entitlement orders (that is, notifications communicated to such
securities intermediary directing transfer or redemption of the financial asset
to which such Grantor has a security entitlement) originated by the
Administrative Agent without further consent of such Grantor, such authenticated
record to be in substantially the form of Exhibit C hereto or otherwise in form
and substance reasonably satisfactory to the Administrative Agent (such
agreement being a “Security Control Agreement”).

 

8



--------------------------------------------------------------------------------

(d) Except as otherwise permitted by Section 4(f), no Grantor will change or add
any securities intermediary that maintains any securities account in which any
of the Collateral is credited or carried, or change or add any such securities
account, in each case without first complying with the above provisions of this
Section 4 in order to perfect the security interest granted hereunder in such
Collateral.

(e) Upon the request of the Administrative Agent upon the occurrence and during
the continuance of an Event of Default, each Grantor will notify each issuer of
Pledged Debt that such Pledged Debt is subject to the security interest granted
hereunder.

(f) Notwithstanding anything to the contrary herein, no Grantor shall have any
obligation to comply with the requirements of Section 4(a) through (d) unless
all Security Collateral in which the Grantors have any right, title or interest
has an aggregate fair market value in excess of $25,000,000 (the “Securities
Value Condition”), and no Grantor shall have any obligation to comply with the
requirements of Section 4(a) through (d) until 30 days have passed since the
satisfaction of the Securities Value Condition, whereupon the Grantors shall be
required to comply with the requirements of Section 4(a) through (d); provided,
however, the Grantors shall be permitted not to comply with the requirements of
Section 4(a) through (d) in respect of a portion of the Securities Collateral
with an aggregate fair market value not in excess of $25,000,000.

Section 5. Maintaining the Account Collateral. (a) If required to do so pursuant
to Section 2.03(g) of the Credit Agreement, the Company will maintain one or
more Cash Collateral Accounts with Bank of America.

(b) Except as set forth in the Credit Agreement, the Administrative Agent shall
have sole right to direct the disposition of funds with respect to any Cash
Collateral Account; and it shall be a term and condition of each Cash Collateral
Account, notwithstanding any term or condition to the contrary in any other
agreement relating to such Cash Collateral Account, that except as set forth in
the Credit Agreement, no amount (including, without limitation, interest on Cash
Equivalents credited thereto) will be paid or released to or for the account of,
or withdrawn by or for the account of, the Company or any other Person from such
Cash Collateral Account.

(c) The Administrative Agent may, at any time and without notice to, or consent
from, the Grantor, transfer, or direct the transfer of, funds from any Cash
Collateral Account to satisfy the Grantor’s obligations in respect of L/C
Obligations as set forth in Section 2.03(g) of the Credit Agreement.

Section 6. Investing of Amounts in any Cash Collateral Account. The
Administrative Agent will, subject to the provisions of Sections 5 and 21, from
time to time (a) invest amounts received with respect to any Cash Collateral
Account in such Cash Equivalents as the Company may select, such Cash
Equivalents to be credited to (A) such Cash Collateral Account or (B) in the
case of Cash Equivalents consisting of Securities Collateral, a securities
account in which the Administrative Agent is the securities intermediary or a
securities account subject to a Security Control Agreement, and (b) invest
interest paid on the Cash Equivalents referred to in clause (a) above, and
reinvest other proceeds of any such Cash

 

9



--------------------------------------------------------------------------------

Equivalents that may mature or be sold, in each case in such Cash Equivalents
selected and credited in the same manner. Interest and proceeds that are not
invested or reinvested in Cash Equivalents as provided above shall be deposited
and held in such Cash Collateral Account. In addition, the Administrative Agent
shall have the right at any time to exchange such Cash Equivalents for similar
Cash Equivalents of smaller or larger determinations, or for other Cash
Equivalents, credited to such Cash Collateral Account, as the case may be.

Section 7. Maintaining Electronic Chattel Paper, Transferable Records and
Letter-of-Credit Rights and Giving Notice of Commercial Tort Claims. So long as
any Loan or any other Obligation (other than contingent indemnification
obligations for which no claim has been asserted) of any Loan Party under any
Loan Document shall remain unpaid, any Letter of Credit shall be outstanding
(and not cash collateralized in an amount equal to 105% of the L/C Obligations
then outstanding), any Secured Hedge Agreement or Secured Cash Management
Agreement shall be in effect or any Lender shall have any Commitment:

(a) Except as otherwise permitted by Section 7(c), each Grantor will maintain
all (i) electronic chattel paper so that the Administrative Agent has control of
the electronic chattel paper in the manner specified in Section 9-105 of the UCC
and (ii) all transferable records, so that the Administrative Agent has control
of the transferable records in the manner specified in Section 16 of the Uniform
Electronic Transactions Act, as in effect in the jurisdiction governing such
transferable record (“UETA” );

(b) Except as otherwise permitted by Section 7(c), each Grantor will maintain
all letter-of-credit rights (including, without limitation, all letter-of-credit
rights associated with the letters of credit described in Schedule VIII) so that
the Administrative Agent has control of the letter-of-credit rights in the
manner specified in Section 9-107 of the UCC; and

(c) Notwithstanding anything to the contrary herein, no Grantor shall have any
obligation to comply with the requirements of Section 7(a) and (b) unless the
aggregate principal amount of all electronic chattel paper and tangible chattel
paper, the aggregate value of all transferable records and the aggregate face
amount of all letter-of-credit rights in which the Grantors have any right,
title or interest is in the aggregate in excess of $25,000,000 (the “Value
Condition”), and no Grantor shall have any obligation to comply with the
requirements of Section 7(a) and (b) until 30 days have passed since the
satisfaction of the Value Condition, whereupon the Grantors shall be required to
comply with the requirements of Section 7(a) and (b); provided, however, the
Grantors shall be permitted not to comply with the requirements of Section 7(a)
and (b) in respect of a portion of the Collateral described therein with an
aggregate principal amount, value or face amount, as the case may be, not in
excess of $25,000,000.

(d) Each Grantor will, within forty-five (45) days after the end of each fiscal
quarter of such Grantor, give notice to the Administrative Agent of any
commercial tort claim in excess of $2,500,000 that such Grantor has elected to
prosecute and will promptly thereafter execute or otherwise authenticate a
supplement to this Agreement, and otherwise take all necessary action, to
subject such commercial tort claim to the first priority security interest
created under this Agreement.

 

10



--------------------------------------------------------------------------------

Section 8. Representations and Warranties. Each Grantor represents and warrants
as follows:

(a) As of the date hereof, such Grantor’s exact legal name, as defined in
Section 9-503(a) of the UCC, is correctly set forth in Schedule I hereto. As of
the date hereof, such Grantor’s only material trade names, domain names and
marks are listed on Schedule V hereto. As of the date hereof, such Grantor is
located (within the meaning of Section 9-307 of the UCC) and has its chief
executive office in the state or jurisdiction set forth in Schedule I hereto. As
of the date hereof, the information set forth in Schedule I hereto with respect
to such Grantor is true and accurate in all material respects. Such Grantor has
not previously changed its name, location, chief executive office, type of
organization, jurisdiction of organization or organizational identification
number from those set forth in Schedule I hereto within the last five years
prior to the date hereof, except as disclosed in Schedule IV hereto.

(b) As of the date hereof, the Grantors’ principal facilities are as set forth
in Del Monte Foods Company’s Form 10-K filed with the SEC on July 1, 2009. All
Security Collateral consisting of certificated securities and instruments have
been delivered to the Administrative Agent, to the extent required by Section 4
hereof. All originals of all tangible chattel paper have been delivered to the
Administrative Agent to the extent required by Section 7 hereof. None of the
Receivables or Agreement Collateral is evidenced by a promissory note or other
instrument that has not been delivered to the Administrative Agent if so
required by Section 4 hereof.

(c) Such Grantor is the legal and beneficial owner of the Collateral of such
Grantor free and clear of any Lien of others, except for the security interest
created under this Agreement or permitted by Section 7.01 of the Credit
Agreement. No authorized and effective financing statement or other instrument
similar in effect covering all or any part of such Collateral or listing such
Grantor or, to such Grantor’s knowledge, any trade name of such Grantor as
debtor is on file in any recording office, except such as may have been filed in
favor of the Administrative Agent relating to the Loan Documents or as otherwise
permitted by the Credit Agreement.

(d) The Pledged Equity pledged by such Grantor hereunder, to the extent
consisting of shares of stock of a corporation, has been duly authorized and
validly issued and is fully paid and non-assessable. With respect to the Pledged
Equity that is an uncertificated security, to the extent required by Section 4
hereof, such Grantor has caused the issuer thereof either (i) to register the
Administrative Agent as the registered owner of such security or (ii) to agree
in an authenticated record with such Grantor and the Administrative Agent that
such issuer will comply with instructions with respect to such security
originated by the Administrative Agent without further consent of such Grantor.
If such Grantor is an issuer of Pledged Equity, such Grantor confirms that it
has received notice of such security interest.

(e) As of the date hereof, the Initial Pledged Equity pledged by such Grantor
constitutes the percentage of the issued and outstanding Equity Interests of the
issuers thereof indicated on Schedule II hereto. As of the date hereof, the
Initial Pledged Debt

 

11



--------------------------------------------------------------------------------

constitutes all of the outstanding indebtedness owed to such Grantor by the
issuers thereof and is outstanding in the principal amount indicated on
Schedule II hereto.

(f) All of the investment property (other than commodity contracts or commodity
accounts) owned by such Grantor as of the date hereof is listed on Schedule
5.08(e) to the Credit Agreement or Schedule VI hereto.

(g) [Intentionally Omitted]

(h) As of the date hereof and as of each date that Schedule VIII is required to
be amended pursuant hereto, such Grantor is not a beneficiary or assignee under
any letter of credit with a face value in excess of $1,000,000, other than the
letters of credit described in Schedule VIII hereto, as such Schedule VIII may
be amended from time to time by written notice from such Grantor to the
Administrative Agent (provided, however, that such Grantor shall only be
obligated to amend such Schedule VIII within forty-five (45) days after the end
of any fiscal quarter in which such Grantor has become a beneficiary or assignee
of any such letter of credit), and legal, binding and enforceable Consents to
Assignment of Letter of Credit Rights, in the form of the Consent to Assignment
of Letter of Credit Rights attached hereto as Exhibit F, are in effect for each
such letter of credit that constitutes Collateral, except to the extent control
over any such letter-of-credit right is not required by Section 7(b) hereof.

(i) This Agreement creates in favor of the Administrative Agent for the benefit
of the Secured Parties a valid security interest in the Collateral of such
Grantor, securing the payment of the Secured Obligations. When UCC financing
statements naming each Grantor, as debtor and the Administrative Agent, as
secured party, and identifying the Collateral have been filed with the Secretary
of State of the jurisdiction of incorporation of each Grantor, the security
interest created under this Agreement shall constitute a perfected security
interest in the Collateral described on such UCC financing statements to the
extent that a security interest therein may be perfected by filing pursuant to
the relevant UCC, prior to all other Liens and rights of others therein except
for Liens permitted by Section 7.01 of the Credit Agreement.

(j) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or, to any Grantor’s
knowledge, any other third party is required for (i) the grant by such Grantor
of the security interest granted hereunder or for the execution, delivery or
performance of this Agreement by such Grantor, (ii) the perfection (to the
extent that such perfection is required hereunder) or maintenance of the
security interest created hereunder (including the first priority nature of such
security interest, subject to Liens permitted by Section 7.01 of the Credit
Agreement), except for the filing of financing and continuation statements under
the UCC, the recordation of the Intellectual Property Security Agreements
referred to in Section 13(e) with the U.S. Patent and Trademark Office and the
U.S. Copyright Office and the actions described in Section 4 with respect to
Security Collateral or (iii) the exercise by the Administrative Agent of its
voting or other rights provided for in this Agreement or the remedies in respect
of the Collateral pursuant to this Agreement, except (A) as may be required in
connection with the disposition of any portion of the Security

 

12



--------------------------------------------------------------------------------

Collateral by laws affecting the offering and sale of securities generally;
(B) (solely in the case of Collateral in which this Agreement does not require
that the Administrative Agent have a perfected security interest) for any steps
required for the Administrative Agent to obtain such a perfected security
interest; or (C) compliance with the Hart-Scott-Rodino Antitrust Improvements
Act of 1976 to the extent required prior to the exercise of any remedies with
respect to the Pledged Equity.

(k) The Inventory that has been produced or distributed by such Grantor has been
produced in material compliance with all requirements of the Fair Labor
Standards Act.

(l) As to itself and its Intellectual Property Collateral:

(i) To such Grantor’s knowledge, the operation of such Grantor’s business as
currently conducted or as contemplated to be conducted and the use of the
Intellectual Property Collateral in connection therewith do not conflict with,
infringe, misappropriate, dilute, misuse or otherwise violate the intellectual
property rights of any third party, except to the extent any such infringement,
misappropriation, dilution, misuse or other violation could not reasonably be
expected to result in a Material Adverse Effect.

(ii) Such Grantor is the exclusive owner of all right, title and interest in and
to such Grantor’s interests in the Intellectual Property Collateral, and is
entitled to use all Intellectual Property Collateral subject only to the terms
of the IP Agreements, except to the extent that the failure to so own such
Intellectual Property Collateral or to be so entitled to use such Intellectual
Property Collateral could not reasonably be expected to result in a Material
Adverse Effect.

(iii) The Intellectual Property Collateral set forth on Schedule V hereto
includes all material registered patents, patent applications, domain names,
trademark registrations and applications (excluding any intent-to-use trademark
applications), copyright registrations and applications and material IP
Agreements owned by such Grantor as of the date hereof.

(iv) The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or in part, and to the best of such
Grantor’s knowledge, is valid and enforceable, except to the extent that any
such failure to subsist, invalidity or unenforceability could not reasonably be
expected to result in a Material Adverse Effect.

(v) Such Grantor has made or performed all filings, recordings and other acts
and has paid all required fees and taxes to maintain and protect its interest in
each and every such item of Intellectual Property Collateral in full force and
effect throughout the United States, and to protect and maintain its interest
therein including, without limitation, recordations of any of its interests in
the Patents and Trademarks with the U.S. Patent and Trademark Office, and
recordation of any of its interests in the Copyrights with the U.S. Copyright

 

13



--------------------------------------------------------------------------------

Office, except to the extent that any failure to make or perform such filings,
recording or other acts, to pay such required fees and taxes or to maintain and
protect such interest so could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. Such Grantor has used proper
statutory notice in connection with its use of each patent, trademark and
copyright in the Intellectual Property Collateral, except to the extent that any
such failure to use proper statutory notice could not reasonably be expected to
result in a Material Adverse Effect.

(vi) No claim, action, suit, investigation, litigation or proceeding has been
asserted or is pending or to such Grantor’s knowledge threatened against such
Grantor (i) based upon or challenging or seeking to deny or restrict the
Grantor’s rights in or use of any of the Intellectual Property Collateral,
(ii) alleging that the Grantor’s rights in or use of the Intellectual Property
Collateral or that any services provided by, processes used by, or products
manufactured or sold by, such Grantor infringe, misappropriate, dilute, misuse
or otherwise violate any patent, trademark, copyright or any other proprietary
right of any third party, or (iii) alleging that the Intellectual Property
Collateral is being licensed or sublicensed in violation or contravention of the
terms of any license or other agreement if in any such case an adverse
determination could reasonably be expected to result in a Material Adverse
Effect. To such Grantor’s knowledge, no Person is engaging in any activity that
infringes, misappropriates, dilutes, misuses or otherwise violates the
Intellectual Property Collateral or the Grantor’s rights in or use thereof where
such activity could reasonably be expected to result in a Material Adverse
Effect. Except as set forth on Schedule V hereto, as of the date hereof, such
Grantor has not granted any material license, release, covenant not to sue,
non-assertion assurance, or other right to any Person with respect to any part
of the Intellectual Property Collateral. The consummation of the transactions
contemplated by the Loan Documents will not result in the termination or
material impairment of any of the material Intellectual Property Collateral.

(m) As of the date hereof, the Grantor has no commercial tort claims (as defined
in Section 9-102(13) of the UCC) of which it is aware other than those listed in
Schedule VII hereto.

Section 9. Further Assurances. (a) Each Grantor agrees that from time to time,
at the expense of such Grantor, such Grantor will promptly execute and deliver,
or otherwise authenticate, all further instruments and documents, and take all
further action that may be necessary or desirable, or that the Administrative
Agent may request, in order to perfect and protect any pledge or security
interest granted or purported to be granted by such Grantor hereunder or to
enable the Administrative Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral of such Grantor. In furtherance of the
foregoing, each Grantor will promptly, upon the request of the Administrative
Agent, with respect to Collateral of such Grantor: (i) to the extent required by
the terms of Sections 4 through 8 hereof, inclusive, if any such Collateral
shall be evidenced by a promissory note or other instrument or chattel paper,
deliver and pledge to the Administrative Agent hereunder such note or instrument
or chattel paper duly indorsed and accompanied by duly executed instruments of
transfer or

 

14



--------------------------------------------------------------------------------

assignment, all in form and substance reasonably satisfactory to the
Administrative Agent; (ii) execute or authenticate and file such financing or
continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Administrative Agent may
reasonably request, in order to perfect (to the extent that such perfection is
required hereunder) and preserve the security interest granted or purported to
be granted by such Grantor hereunder; provided, however, that no Grantor shall
be required to undertake or cause to be undertaken on its behalf any actions in
any foreign jurisdiction to perfect the security interest granted hereby in the
securities of any foreign issuer; (iii) deliver and pledge to the Administrative
Agent for benefit of the Secured Parties certificates representing Security
Collateral that constitutes certificated securities, accompanied by undated
stock or bond powers executed in blank to the extent required by Section 4
hereof; (iv) take all action necessary to ensure that the Administrative Agent
has control of Collateral consisting of deposit accounts, electronic chattel
paper, investment property, letter-of-credit rights and transferable records as
provided in Sections 9-104, 9-105, 9-106 and 9-107 of the UCC and in Section 16
of UETA, in each case, solely to the extent contemplated by Sections 4 through 8
hereof, inclusive (in the case of deposit accounts, solely to the extent
required by Section 6.12(c) of the Credit Agreement); (v) at the request of the
Administrative Agent following the occurrence and during the continuance of a
Default, take all action to ensure that the Administrative Agent’s security
interest is noted on any certificate of ownership related to any Collateral
evidenced by a certificate of ownership to the extent that such Collateral has a
book value in excess of $250,000 or $1,000,000 in the aggregate for all such
Collateral; (vi) at the request of the Administrative Agent if so required by
Section 7 hereof, cause the Administrative Agent to be the beneficiary under all
letters of credit that constitute Collateral with all rights of a transferee
under Section 5-114(e) of the UCC; and (vii) deliver to the Administrative Agent
evidence that all other action that the Administrative Agent may deem reasonably
necessary or desirable in order to perfect (to the extent that such perfection
is required hereunder) and protect the security interest created by such Grantor
under this Agreement has been taken.

(b) Each Grantor hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, including, without
limitation, one or more financing statements indicating that such financing
statements cover all assets or all personal property (or words of similar
effect) of such Grantor, in each case without the signature of such Grantor, and
regardless of whether any particular asset described in such financing
statements falls within the scope of the UCC or the granting clause of this
Agreement. A photocopy or other reproduction of this Agreement or any financing
statement covering the Collateral or any part thereof shall be sufficient as a
financing statement where permitted by law. Each Grantor ratifies its
authorization for the Administrative Agent to have filed such financing
statements, continuation statements or amendments filed prior to the date
hereof.

(c) Each Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the Collateral of
such Grantor and such other reports in connection with such Collateral as the
Administrative Agent may reasonably request, all in reasonable detail.

Section 10. As to Equipment and Inventory. Each Grantor will furnish to the
Administrative Agent a statement respecting any loss or damage exceeding
$10,000,000 to any

 

15



--------------------------------------------------------------------------------

of the Equipment or Inventory of such Grantor, within forty-five (45) days after
the end of the fiscal quarter in which such loss or damage occurs.

Section 11. Insurance. (a) Each Grantor will, at its own expense, maintain with
financially sound and reputable independent insurers, insurance with respect to
the Equipment and Inventory constituting Collateral of such Grantor against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons. Each policy for
property damage insurance with respect to the Equipment and Inventory
constituting Collateral shall provide for all losses (except for losses of less
than $20,000,000 per occurrence) to be paid directly to the Administrative
Agent. Each such policy shall in addition (i) name such Grantor and the
Administrative Agent as insured parties thereunder (without any representation
or warranty by or obligation upon the Administrative Agent) as their interests
may appear, (ii) provide that there shall be no recourse against the
Administrative Agent for payment of premiums or other amounts with respect
thereto and (iii) provide that at least 10 days’ prior written notice of
cancellation or of lapse shall be given to the Administrative Agent by the
insurer. Each Grantor will, if so requested by the Administrative Agent, deliver
to the Administrative Agent original or duplicate policies of such insurance
and, as often as the Administrative Agent may reasonably request (which shall
not be more often than once in any calendar year unless an Event of Default
shall have occurred and be continuing), a report of a reputable insurance broker
with respect to such insurance. Further, each Grantor will, at the request of
the Administrative Agent after the occurrence and during the continuance of an
Event of Default, duly execute and deliver instruments of assignment of such
insurance policies to comply with the requirements of Section 10 and cause the
insurers to acknowledge notice of such assignment.

(b) Reimbursement under any liability insurance maintained by any Grantor
pursuant to this Section 11 may be paid directly to the Person who shall have
incurred liability covered by such insurance.

(c) So long as no Event of Default shall have occurred and be continuing, all
insurance payments received by the Administrative Agent in connection with any
loss, damage or destruction of any Inventory or Equipment will be released by
the Administrative Agent to the applicable Grantor. Upon the occurrence and
during the continuance of a Default under Section 8.01(a), (f) or (g) of the
Credit Agreement or an Event of Default, to the extent that (i) the amount of
any such insurance payments exceeds the cost of any repair, replacement or
restoration, or (ii) such insurance payments are not otherwise required by the
applicable Grantor to complete any repair, replacement or restoration required
hereunder, the Administrative Agent will not be required to release the amount
thereof to such Grantor and may hold or continue to hold such amount in a cash
collateral account as additional security for the Secured Obligations of such
Grantor (except that the Administrative Agent will release to such Grantor any
such amount if and to the extent that any prepayment of Obligations is required
under the Credit Agreement in connection with the receipt of such amount and
such prepayment has been made).

Section 12. Post-Closing Changes; Bailees; Collections on Assigned Agreements,
Receivables and Related Contracts. (a) No Grantor will change its name, type of
organization, jurisdiction of organization, organizational identification number
or location

 

16



--------------------------------------------------------------------------------

(within the meaning of Section 9-307 of the UCC) from those set forth in
Section 8(a) of this Agreement without first giving at least 15 days’ prior
written notice to the Administrative Agent (provided, that in the case of a
change resulting from a merger not otherwise prohibited under the terms of the
Credit Agreement, the notice may be given simultaneously with such merger) and
taking all action required by the Administrative Agent for the purpose of
perfecting (to the extent that such perfection is required hereunder) or
protecting the security interest granted by this Agreement. Each Grantor will
permit representatives of the Administrative Agent at reasonable times upon
reasonable prior notice during normal business hours to inspect and make
abstracts from its records and other documents relating to the Collateral. If a
Grantor does not have an organizational identification number and later obtains
one, it will forthwith notify the Administrative Agent of such organizational
identification number.

(b) [Intentionally Omitted]

(c) Except as otherwise provided in this clause (c), each Grantor will continue
to collect, at its own expense, all amounts due or to become due such Grantor
under the Assigned Agreements, Receivables and Related Contracts. In connection
with such collections, such Grantor may take (and, at the Administrative Agent’s
written direction after the occurrence and during the continuance of a Default
under Section 8.01(a), (f) or (g) of the Credit Agreement or an Event of
Default, will take) such action as such Grantor or the Administrative Agent may
deem necessary or advisable to enforce collection of the Assigned Agreements,
Receivables and Related Contracts; provided, however, that the Administrative
Agent shall have the right at any time after the occurrence and during the
continuance of an Event of Default, upon written notice to such Grantor of its
intention to do so, to notify the account debtors under any Assigned Agreements,
Receivables and Related Contracts of the assignment of such Assigned Agreements,
Receivables and Related Contracts to the Administrative Agent and to direct such
account debtors to make payment of all amounts due or to become due to such
Grantor thereunder directly to the Administrative Agent and, upon such
notification and at the expense of such Grantor, to enforce collection of any
such Assigned Agreements, Receivables and Related Contracts, to adjust, settle
or compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done, and to otherwise exercise all rights
with respect to such Assigned Agreements, Receivables and Related Contracts,
including, without limitation, those set forth set forth in Section 9-607 of the
UCC. After receipt by any Grantor of the notice from the Administrative Agent
referred to in the proviso to the preceding sentence, (i) all amounts and
proceeds (including, without limitation, instruments) received by such Grantor
in respect of the Assigned Agreements, Receivables and Related Contracts of such
Grantor shall be received in trust for the benefit of the Administrative Agent
hereunder, shall be segregated from other funds of such Grantor and shall be
forthwith paid over to the Administrative Agent in the same form as so received
(with any necessary indorsement) to be deposited in a cash collateral account
and either (A) released to such Grantor so long as no Event of Default shall
have occurred and be continuing or (B) if any Event of Default shall have
occurred and be continuing, applied as provided in Section 21(b) and (ii) such
Grantor will not, without the written consent of the Administrative Agent,
adjust, settle or compromise the amount or payment of any Receivable or amount
due on any Assigned Agreement or Related Contract, release wholly or partly any
account debtor or obligor thereof, or allow any credit or discount thereon. No
Grantor will permit or consent to the subordination of its right to payment
under any of the Assigned Agreements, Receivables and Related Contracts to any
other indebtedness or

 

17



--------------------------------------------------------------------------------

obligations of the account debtor or obligor thereof unless such Grantor deems
such subordination advisable in the exercise of its reasonable business
judgment.

Section 13. As to Intellectual Property Collateral. (a) With respect to each
item of its Intellectual Property Collateral, each Grantor agrees to take, at
its expense, all necessary steps, including, without limitation, in the U.S.
Patent and Trademark Office, the U.S. Copyright Office and any other
governmental authority, to (i) maintain the validity and enforceability of such
Intellectual Property Collateral and maintain such Intellectual Property
Collateral in full force and effect, and (ii) pursue the registration and
maintenance of each patent, trademark, or copyright registration or application,
now or hereafter included in such Intellectual Property Collateral of such
Grantor, including, without limitation, the payment of required fees and taxes,
the filing of responses to office actions issued by the U.S. Patent and
Trademark Office, the U.S. Copyright Office or other governmental authorities,
the filing of applications for renewal or extension, the filing of affidavits
under Sections 8 and 15 of the U.S. Trademark Act, the filing of divisional,
continuation, continuation-in-part, reissue and renewal applications or
extensions, the payment of maintenance fees and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings, unless in any such case the failure to so maintain
or pursue the registration and maintenance of any such Intellectual Property
Collateral could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. No Grantor shall, without the written consent
of the Administrative Agent, discontinue use of or otherwise abandon any
Intellectual Property Collateral, or abandon any right to file an application
for patent, trademark, or copyright, unless in any such case such Grantor shall
have previously determined that such use or the pursuit or maintenance of such
Intellectual Property Collateral is no longer desirable in the conduct of such
Grantor’s business and that the loss thereof would not be reasonably likely to
have a Material Adverse Effect.

(b) Each Grantor agrees, within forty-five (45) days after the end of each
fiscal quarter, to notify the Administrative Agent if such Grantor becomes aware
during such fiscal quarter (i) that any item of the Intellectual Property
Collateral may have become abandoned, placed in the public domain, invalid or
unenforceable, or of any adverse determination or development regarding such
Grantor’s ownership of any of the Intellectual Property Collateral or its right
to register the same or to keep and maintain and enforce the same, or (ii) of
any adverse determination or the institution of any proceeding (including,
without limitation, the institution of any proceeding in the U.S. Patent and
Trademark Office or any court) regarding any item of the Intellectual Property
Collateral and, in each case, such occurrence could reasonably be expected to
result in a Material Adverse Effect.

(c) In the event that any Grantor becomes aware that any material item of the
Intellectual Property Collateral is being infringed or misappropriated by a
third party, such Grantor shall, within forty-five (45) days after the end of
the fiscal quarter in which such Grantor becomes so aware, notify the
Administrative Agent and shall take such actions, at its expense, as such
Grantor reasonably determines to be appropriate under the circumstances to
protect or enforce such Intellectual Property Collateral, including, without
limitation, suing for infringement or misappropriation and for an injunction
against such infringement or misappropriation.

(d) [Intentionally Omitted]

 

18



--------------------------------------------------------------------------------

(e) With respect to its registered Intellectual Property Collateral and
applications therefor as of the date hereof, each Grantor agrees to execute or
otherwise authenticate an agreement, in substantially the form set forth in
Exhibit D hereto or otherwise in form and substance reasonably satisfactory to
the Administrative Agent (an “Intellectual Property Security Agreement”), for
recording the security interest granted hereunder to the Administrative Agent in
such Intellectual Property Collateral with the U.S. Patent and Trademark Office,
the U.S. Copyright Office and any other governmental authorities necessary to
perfect the security interest hereunder in such Intellectual Property
Collateral.

(f) Each Grantor agrees that should it obtain an ownership interest in any item
of the type set forth in Section 1(g) that is not on the date hereof a part of
the Intellectual Property Collateral (“After-Acquired Intellectual Property”)
(i) the provisions of this Agreement shall automatically apply thereto, and
(ii) any such After-Acquired Intellectual Property and, in the case of
trademarks, the goodwill symbolized thereby, shall automatically become part of
the Intellectual Property Collateral subject to the terms and conditions of this
Agreement with respect thereto. Within forty-five (45) days after the end of
each fiscal quarter of any Grantor, such Grantor shall give written notice to
the Administrative Agent identifying the After-Acquired Intellectual Property
acquired since the delivery of the last such report, and such Grantor shall
contemporaneously therewith execute and deliver to the Administrative Agent with
such written notice, or otherwise authenticate, an agreement substantially in
the form of Exhibit E hereto or otherwise in form and substance reasonably
satisfactory to the Administrative Agent (an “IP Security Agreement Supplement”)
covering such After-Acquired Intellectual Property which IP Security Agreement
Supplement shall be recorded with the U.S. Patent and Trademark Office, the U.S.
Copyright Office and any other governmental authorities necessary to perfect the
security interest hereunder in such After-Acquired Intellectual Property.

Section 14. Voting Rights; Dividends; Etc. (a) So long as no Event of Default
shall have occurred and be continuing:

(i) Each Grantor shall be entitled to exercise, in the use of its reasonable
business judgment, any and all voting and other consensual rights pertaining to
the Security Collateral of such Grantor or any part thereof for any purpose.

(ii) Each Grantor shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security Collateral of
such Grantor if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Loan Documents.

(iii) The Administrative Agent will execute and deliver (or cause to be executed
and delivered) to each Grantor all such proxies and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.

 

19



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default:

(i) All rights of each Grantor (x) to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 14(a)(i) shall, upon written notice to such Grantor
by the Administrative Agent, cease and (y) to receive the dividends, interest
and other distributions that it would otherwise be authorized to receive and
retain pursuant to Section 14(a)(ii) shall, upon written notice to such Grantor
by the Administrative Agent, cease, and all such rights shall thereupon become
vested in the Administrative Agent, which shall thereupon have the sole right to
exercise or refrain from exercising such voting and other consensual rights and
to receive and hold as Security Collateral such dividends, interest and other
distributions.

(ii) All dividends, interest and other distributions that are received by any
Grantor contrary to the provisions of paragraph (i) of this Section 14(b) shall
be received in trust for the benefit of the Administrative Agent, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Administrative Agent as Security Collateral in the same form as so received
(with any necessary indorsement).

(iii) The Administrative Agent shall be authorized to send to each Securities
Intermediary as defined in and under any Security Control Agreement a Notice of
Exclusive Control as defined in and under such Security Control Agreement.

Section 15. As to the Assigned Agreements. Each Grantor hereby consents on its
behalf and on behalf of its Subsidiaries to the assignment and pledge to the
Administrative Agent for benefit of the Secured Parties of each Assigned
Agreement to which it is a party by any other Grantor hereunder.

Section 16. Payments Under the Assigned Agreements. (a) Each Grantor agrees
that, after the occurrence of any payment default or after the Lenders have
elected to exercise their remedies under Section 8.02 of the Credit Agreement,
all payments due or to become due under or in connection with any Assigned
Agreement will be made directly to a cash collateral account or as otherwise
directed by the Administrative Agent.

(b) All moneys received or collected pursuant to Section 16(a) above shall be
applied as provided in Section 21(b).

Section 17. As to Letter-of-Credit Rights. Upon the occurrence and during the
continuance of an Event of Default, each Grantor will, promptly upon written
request by the Administrative Agent, (i) notify (and such Grantor hereby
authorizes the Administrative Agent to notify) the issuer and each nominated
person with respect to each of the Related Contracts consisting of letters of
credit that the proceeds thereof have been assigned to the Administrative Agent
hereunder and any payments due or to become due in respect thereof are to be
made directly to the Administrative Agent or its designee and (ii) arrange for
the Administrative Agent to become the transferee beneficiary of letter of
credit.

Section 18. Administrative Agent Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints the Administrative Agent such Grantor’s attorney-in-fact,
with full authority in the place and stead of such Grantor and in the name of
such Grantor or otherwise,

 

20



--------------------------------------------------------------------------------

from time to time in the Administrative Agent’s discretion from and after the
occurrence and during the continuance of an Event of Default, to take any action
and to execute any instrument that the Administrative Agent may deem necessary
or advisable to accomplish the purposes of this Agreement, including, without
limitation:

(a) if such Grantor has failed to do so, to obtain and adjust insurance required
to be paid to the Administrative Agent pursuant to Section 11,

(b) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

(c) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) or (b) above, and

(d) to file any claims or take any action or institute any proceedings that the
Administrative Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce compliance with the terms and
conditions of any Assigned Agreement or the rights of the Administrative Agent
with respect to any of the Collateral.

Section 19. Administrative Agent May Perform. If any Grantor fails to perform
any agreement contained herein, the Administrative Agent may, but without any
obligation to do so and without notice, itself perform, or cause performance of,
such agreement, and the expenses of the Administrative Agent incurred in
connection therewith shall be payable by such Grantor under Section 22.

Section 20. The Administrative Agent’s Duties. (a) The powers conferred on the
Administrative Agent hereunder are solely to protect the Secured Parties’
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the safe custody of any Collateral in its possession and
the accounting for moneys actually received by it hereunder, the Administrative
Agent shall have no duty as to any Collateral, as to ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Collateral, whether or not any Secured Party has
or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which it accords its own property.

(b) Anything contained herein to the contrary notwithstanding, the
Administrative Agent may from time to time, when the Administrative Agent deems
it to be necessary, appoint one or more subagents (each a “Subagent”) for the
Administrative Agent hereunder with respect to all or any part of the
Collateral. In the event that the Administrative Agent so appoints any Subagent
with respect to any Collateral, (i) the assignment and pledge of such Collateral
and the security interest granted in such Collateral by each Grantor hereunder
shall be deemed for purposes of this Security Agreement to have been made to
such Subagent, in

 

21



--------------------------------------------------------------------------------

addition to the Administrative Agent, for the ratable benefit of the Secured
Parties, as security for the Secured Obligations of such Grantor, (ii) such
Subagent shall automatically be vested, in addition to the Administrative Agent,
with all rights, powers, privileges, interests and remedies of the
Administrative Agent hereunder with respect to such Collateral, and (iii) the
term “Administrative Agent,” when used herein in relation to any rights, powers,
privileges, interests and remedies of the Administrative Agent with respect to
such Collateral, shall include such Subagent; provided, however, that no such
Subagent shall be authorized to take any action with respect to any such
Collateral unless and except to the extent expressly authorized in writing by
the Administrative Agent.

Section 21. Remedies. If any Event of Default shall have occurred and be
continuing:

(a) The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may:
(i) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Administrative Agent forthwith, assemble all or
part of the Collateral as directed by the Administrative Agent and make it
available to the Administrative Agent at a place and time to be designated by
the Administrative Agent that is reasonably convenient to both parties;
(ii) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the
Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Administrative Agent may deem
commercially reasonable; (iii) occupy any premises owned or leased by any of the
Grantors where the Collateral or any part thereof is assembled or located for a
reasonable period in order to effectuate its rights and remedies hereunder or
under law, without obligation to such Grantor in respect of such occupation; and
(iv) exercise any and all rights and remedies of any of the Grantors under or in
connection with the Collateral, or otherwise in respect of the Collateral,
including, without limitation, (A) any and all rights of such Grantor to demand
or otherwise require payment of any amount under, or performance of any
provision of, the Assigned Agreements, the Receivables, the Related Contracts
and the other Collateral, (B) withdraw, or cause or direct the withdrawal, of
all funds with respect to the Account Collateral and (C) exercise all other
rights and remedies with respect to the Assigned Agreements, the Receivables,
the Related Contracts and the other Collateral, including, without limitation,
those set forth in Section 9-607 of the UCC. Each Grantor agrees that, to the
extent notice of sale shall be required by law, at least ten days’ notice to
such Grantor of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. The
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

(b) Any cash held by or on behalf of the Administrative Agent and all cash
proceeds received by or on behalf of the Administrative Agent in respect of any
sale of,

 

22



--------------------------------------------------------------------------------

collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Administrative Agent, be held by the
Administrative Agent as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Administrative Agent
pursuant to Section 22) by the Administrative Agent for the ratable benefit of
the Secured Parties against, all or any part of the Secured Obligations, in the
following manner:

(i) first, paid to the Agents for any amounts then owing to the Agents pursuant
to Section 11.04 of the Credit Agreement or otherwise under the Loan Documents,
ratably in accordance with such respective amounts then owing to the Agents; and

(ii) second, ratably (A) paid to the Lenders, the Hedge Banks and the Cash
Management Banks for any amounts then owing to them, in their capacities as
such, under the Loan Documents, ratably in accordance with such respective
amounts then owing to such Lenders, Hedge Banks and Cash Management Banks,
provided that, for purposes of this Section 21, the amount owing to any such
Hedge Bank pursuant to any Secured Hedge Agreement to which it is a party (other
than any amount theretofore accrued and unpaid) shall be deemed to be equal to
the Swap Termination Value therefor and (B) deposited as Collateral in a Cash
Collateral Account up to an amount equal to 105% of the aggregate Outstanding
Amount of all outstanding L/C Obligations, provided further that in the event
that any such Letter of Credit is drawn, the Administrative Agent shall pay to
the Issuing Bank that issued such Letter of Credit the amount held in such Cash
Collateral Account in respect of such Letter of Credit, provided further that,
to the extent that any such Letter of Credit shall expire or terminate undrawn
and as a result thereof the amount of the Collateral in such Cash Collateral
Account shall exceed 105% of the aggregate Outstanding Amount of all then
outstanding L/C Obligations, such excess amount of such Collateral shall be
applied in accordance with the remaining order of priority set out in this
Section 21(b).

Any surplus of such cash or cash proceeds held by or on the behalf of the
Administrative Agent and remaining after payment in full of all the Secured
Obligations shall be paid over to the applicable Grantor or to whomsoever may be
lawfully entitled to receive such surplus.

(c) All payments received by any Grantor under or in connection with any
Assigned Agreement or otherwise in respect of the Collateral shall be received
in trust for the benefit of the Administrative Agent, shall be segregated from
other funds of such Grantor and shall be forthwith paid over to the
Administrative Agent in the same form as so received (with any necessary
indorsement).

(d) The Administrative Agent may, without notice to any Grantor except as
required by law and at any time or from time to time, charge, set-off and
otherwise apply all or any part of the Secured Obligations against any funds
held with respect to the Account Collateral or in any other deposit account.

 

23



--------------------------------------------------------------------------------

(e) In the event of any sale or other disposition of any of the Intellectual
Property Collateral of any Grantor, the goodwill symbolized by any Trademarks
subject to such sale or other disposition shall be included therein, and such
Grantor shall supply to the Administrative Agent or its designee such Grantor’s
know-how and expertise, and documents and things relating to any Intellectual
Property Collateral subject to such sale or other disposition, and such
Grantor’s customer lists and other records and documents relating to such
Intellectual Property Collateral and to the manufacture, distribution,
advertising and sale of products and services of such Grantor.

(f) The Administrative Agent is authorized, in connection with any sale of the
Security Collateral pursuant to this Section 21, to deliver or otherwise
disclose to any prospective purchaser of the Security Collateral any information
in its possession relating to such Security Collateral.

Section 22. Indemnity and Expenses. (a) Whether or not the transactions
contemplated hereby are consummated, each Grantor shall indemnify and hold each
Indemnitee harmless from and against any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
charges, expenses and disbursements (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee) of any kind or nature
whatsoever (excluding costs and expenses specifically referred to in
Section 11.04 of the Credit Agreement) which may at any time (including at any
time following repayment of the Loans, the termination of the Letters of Credit
and the termination, resignation or replacement of any Agent or replacement of
any Lender) be imposed on, incurred by or asserted against any such Indemnitee
in any way relating to or arising out of or in connection with the execution,
delivery, enforcement, performance or administration of this Agreement or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated hereby or the consummation of the transactions
contemplated hereby or any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of any
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such Indemnified Liabilities (i) are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(ii) result from a claim brought by the Company or any other Loan Party against
such Indemnitee for material breach of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Company or such Loan Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the use by others of
this Agreement or any other agreement, letter or instrument delivered in
connection with the transactions contemplated hereby transmitted through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party or any of its officers, directors or employees.
In no event

 

24



--------------------------------------------------------------------------------

shall any Indemnitee have any liability for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages)
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the date
hereof). In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 22 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, shareholders or creditors or an Indemnitee or
any other Person, whether or not an Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents are consummated. All amounts due under this Section 22
shall be payable within ten Business Days after demand therefor. The agreements
in this Section 22 shall survive the resignation of the Administrative Agent,
the replacement of any Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all the other Obligations. The
Administrative Agent and each Lender agrees that in the event that any
investigation, litigation or proceeding is asserted or threatened in writing or
instituted against it or any other Indemnitee, or any remedial, removal or
response action which is requested of it or any other Indemnitee, for which the
Administrative Agent or such Lender may desire indemnity or defense hereunder,
the Administrative Agent or such Lender shall notify the Company in writing of
such event; provided that failure to so notify the Company shall not affect the
right of the Administrative Agent or such Lender to seek indemnification under
this Section.

(b) Each Grantor will upon demand pay to the Administrative Agent the amount of
any and all reasonable expenses, including, without limitation, the reasonable
fees and expenses of its counsel and of any experts and agents, that the
Administrative Agent may incur in connection with (i) the administration of this
Agreement, (ii) the custody, preservation, use or operation of, or the sale of,
collection from or other realization upon, any of the Collateral of such
Grantor, (iii) the exercise or enforcement of any of the rights of the
Administrative Agent or the other Secured Parties hereunder or (iv) the failure
by such Grantor to perform or observe any of the provisions hereof.

Section 23. Amendments; Waivers; Additional Grantors; Etc. (a) No amendment or
waiver of any provision of this Agreement, and no consent to any departure by
any Grantor herefrom, shall in any event be effective unless the same shall be
in writing and signed by the Administrative Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No failure on the part of any Secured Party to
exercise, and no delay in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

(b) Upon the execution and delivery by any Person of a security agreement
supplement in substantially the form of Exhibit A hereto (each a “Security
Agreement Supplement”), such Person shall be referred to as an “Additional
Grantor” and shall be and become a Grantor hereunder, and each reference in this
Agreement and the other Loan Documents to “Grantor” shall also mean and be a
reference to such Additional Grantor, and each reference in this Agreement and
the other Loan Documents to the “Collateral” shall also mean

 

25



--------------------------------------------------------------------------------

and be a reference to the Collateral granted by such Additional Grantor and each
reference in this Agreement to a Schedule shall also mean and be a reference to
the schedules attached to such Security Agreement Supplement.

Section 24. Notices, Etc. (a) Unless otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including by facsimile transmission). All such written notices shall be mailed,
faxed or delivered, if to any Grantor, addressed to it at the address, facsimile
number or (subject to clause (c) below), electronic mail address set forth
opposite its name on the signature pages hereof, if to any Agent or any Lender,
at its address, facsimile number or (subject to clause (c) below), electronic
mail address specified in Section 11.02 of the Credit Agreement, if to any Hedge
Bank party to any Secured Hedge Agreement, at its address, facsimile number or
(subject to clause (c) below), electronic mail address specified in the Secured
Hedge Agreement to which it is a party, if to any Cash Management Bank party to
any Secured Cash Management Agreement, at its address, facsimile number or
(subject to clause (c) below), electronic mail address specified in the Secured
Cash Management Agreement to which it is a party, or, as to any party, at such
other address as shall be designated by such party in a written notice to each
other party. All such notices and other communications shall be deemed to be
given or made upon the earlier to occur of (i) actual receipt by the relevant
party hereto and (ii) (A) if delivered by hand or by courier, when signed for by
or on behalf of the relevant party hereto; (B) if delivered by mail, four
Business Days after deposit in the mails, postage prepaid; (C) if delivered by
facsimile, when sent and receipt has been confirmed by telephone; and (D) if
delivered by electronic mail (which form of delivery is subject to the
provisions of clause (c) below), when delivered. In no event shall a voicemail
message be effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. This Agreement may be
transmitted and/or signed by facsimile or other electronic imaging means. The
effectiveness of such document and signatures shall, subject to applicable law,
have the same force and effect as manually signed original and shall be binding
on each Grantor. The Administrative Agent may also require that any such
document and signatures be confirmed by a manually-signed original thereof;
provided, however, that the failure to request or deliver the same shall not
limit the effectiveness of any such document or signature.

(c) Limited Use of Electronic Mail. Notices and other communications to the
Administrative Agent hereunder may be delivered or furnished by electronic
communications (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent and each Grantor. The
Administrative Agent or any Grantor may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

Section 25. Continuing Security Interest; Assignments Under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral of each Grantor party hereto and shall (a) remain in full force and
effect until the latest of (i) the payment in full in cash of the Secured
Obligations (other than contingent indemnification obligations for which no
claim has been asserted), (ii) the termination in full of the Commitments and
(iii) the termination or expiration of all Letters of Credit, all Secured Hedge
Agreements and all Secured

 

26



--------------------------------------------------------------------------------

Cash Management Agreements (or, in the case of Letters of Credit, the cash
collateralization thereof in an amount equal to 105% of the face value thereof),
(b) be binding upon each Grantor, its successors and assigns and (c) inure,
together with the rights and remedies of the Administrative Agent hereunder, to
the benefit of the Secured Parties and their respective successors, transferees
and assigns; provided, however, that upon any Grantor ceasing to be a Guarantor
pursuant to the terms of the Credit Agreement or the Guaranty (whether by a
permitted disposition of the Equity Interests in such Grantor or otherwise),
this Agreement and all related Collateral Documents will terminate as to such
Grantor. Without limiting the generality of the foregoing clause (c), any Lender
may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement (including, without limitation, all or
any portion of its Commitments, the Loans owing to it and the Note or Notes, if
any, held by it) to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise, in each case as provided in Section 11.06 of the Credit
Agreement.

Section 26. Release; Termination. (a) (x) Upon any sale, lease, transfer or
other disposition of any item of Collateral of any Grantor in accordance with
the terms of the Loan Documents (other than sales of Inventory in the ordinary
course of business), and (y) upon the occurrence of the Collateral Release Date,
the Administrative Agent will, at such Grantor’s expense, execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted hereby; provided, however, that, in the case of a release pursuant to
clause (x) above, (i) such Grantor shall have delivered to the Administrative
Agent, at least five Business Days prior to the date of the proposed release, a
certificate of such Grantor to the effect that the transaction is in compliance
with the Loan Documents together with a form of release for execution by the
Administrative Agent and (ii) the proceeds of any such sale, lease, transfer or
other disposition required to be applied, or any payment to be made in
connection therewith, in accordance with Section 2.05 of the Credit Agreement
shall, to the extent so required, be paid or made to, or in accordance with the
instructions of, the Administrative Agent when and as required under
Section 2.05 of the Credit Agreement. Notwithstanding any other provision herein
to the contrary, upon the consummation of any Qualified Receivables Transaction
(including without limitation any sales, conveyances or other transfers of
Receivables Program Assets thereunder), the security interest granted hereunder
in any Receivables Program Assets subject to such Qualified Receivables
Transaction shall be automatically released.

(b) Upon the latest of (i) the payment in full in cash of the Secured
Obligations (other than contingent indemnification obligations for which no
claim has been asserted), (ii) the termination in full of the Commitments and
(iii) the termination or expiration of all Letters of Credit, all Secured Hedge
Agreements and all Secured Cash Management Agreements (or, in the case of
Letters of Credit, the Cash Collateralization thereof in an amount equal to 105%
of the face value thereof), the pledge and security interest granted hereby
shall terminate and all rights to the Collateral shall revert to the applicable
Grantor. In addition, upon any Grantor ceasing to be a Guarantor pursuant to the
terms of the Credit Agreement or the Guaranty (whether by a permitted
disposition of the Equity Interests in such Grantor or otherwise), the pledge
and security interest granted hereby and by each other applicable Collateral
Document shall terminate with respect to the Collateral of such Grantor and all
rights to such Collateral shall revert to such Grantor. Upon any such
termination as contemplated in

 

27



--------------------------------------------------------------------------------

this Section 26(b), the Administrative Agent will, at the applicable Grantor’s
expense, execute and deliver to such Grantor such documents as such Grantor
shall reasonably request to evidence such termination.

Section 27. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

Section 28. The Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of any Mortgage and
the terms of such Mortgage are inconsistent with the terms of this Agreement,
then with respect to such Collateral, the terms of such Mortgage shall be
controlling in the case of fixtures and real estate leases, letting and licenses
of, and contracts and agreements relating to the lease of, real property, and
the terms of this Agreement shall be controlling in the case of all other
Collateral.

Section 29. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

[Remainder of Page Intentionally Left Blank]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

Address for Notices:   DEL MONTE CORPORATION One Market @ The Landmark     San
Francisco, CA 94105     Attn: Treasurer   By:  

/s/    Richard L. French

  Name:   Richard L. French   Title:  

Senior Vice President, Treasurer,

Chief Accounting Officer and Controller

With a copy to:

One Market @ The Landmark

San Francisco, CA 94105

Attn: General Counsel



--------------------------------------------------------------------------------

Address for Notices:   DEL MONTE FOODS COMPANY One Market @ The Landmark    

San Francisco, CA 94105

Attn: Treasurer

  By:  

/s/    Richard L. French

  Name:   Richard L. French   Title:  

Senior Vice President, Treasurer,

Chief Accounting Officer and Controller

With a copy to:

One Market @ The Landmark

San Francisco, CA 94105

Attn: General Counsel



--------------------------------------------------------------------------------

Exhibit A to the

Security Agreement

FORM OF SECURITY AGREEMENT SUPPLEMENT

[Date of Security Agreement Supplement]

Bank of America, N.A. (“Bank of America”),

as the Administrative Agent for the

Secured Parties referred to in the

Credit Agreement referred to below

 

 

   

 

    Attn:  

 

 

Del Monte Corporation

Ladies and Gentlemen:

Reference is made to (i) the Credit Agreement dated as of January 29, 2010 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Del Monte Corporation, a Delaware
corporation, as the borrower, Del Monte Foods Company, a Delaware corporation,
the Lenders party thereto, Bank of America, N.A. (“Bank of America”), as
administrative agent, swing line lender and L/C issuer, Barclays Capital, the
investment banking division of Barclays Bank PLC and BMO Capital Markets, as
co-syndication agents and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
New York Branch, SunTrust Bank and U.S. Bank National Association, as
co-documentation agents and (ii) the Security Agreement dated January 29, 2010
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) made by the Grantors from time to time party
thereto in favor of Bank of America, as Administrative Agent (together with any
successor Administrative Agent appointed pursuant to Article IX of the Credit
Agreement, the “Administrative Agent”) for the Secured Parties. Terms defined in
the Credit Agreement or the Security Agreement and not otherwise defined herein
are used herein as defined in the Credit Agreement or the Security Agreement.

SECTION 1. Grant of Security. The undersigned hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in, all of its right, title and interest in and to all of the
Collateral of the undersigned, whether now owned or hereafter acquired by the
undersigned, wherever located and whether now or hereafter existing or arising,
including, without limitation, the property and assets of the undersigned set
forth on the attached supplemental schedules to the Schedules to the Security
Agreement.

SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by the undersigned under this Security Agreement Supplement and the
Security Agreement secures the payment of all Obligations of the undersigned now
or hereafter existing

 

Exhibit A - 1



--------------------------------------------------------------------------------

under or in respect of the Loan Documents, in each case whether direct or
indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise.

SECTION 3. Supplements to Security Agreement Schedules. The undersigned has
attached hereto supplemental Schedules I through VIII to Schedules I through
VIII, respectively, to the Security Agreement, and the undersigned hereby
certifies, as of the date first above written, that such supplemental schedules
are complete and correct in all material respects.

SECTION 4. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 8 of the Security Agreement (as
supplemented by the attached supplemental schedules) to the same extent as each
other Grantor.

SECTION 5. Obligations Under the Security Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors. The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned,
that each reference to the “Collateral” or any part thereof shall also mean and
be a reference to the undersigned’s Collateral or part thereof, as the case may
be, and that each reference in the Security Agreement to a Schedule shall also
mean and be a reference to the schedules attached hereto.

SECTION 6. Governing Law. This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

Very truly yours,

 

[NAME OF ADDITIONAL GRANTOR]

By  

 

Title:     Address for notices:    

 

   

 

   

 

 

 

Exhibit A - 2



--------------------------------------------------------------------------------

Exhibit B to the

Security Agreement

[INTENTIONALLY OMITTED]

 

Exhibit B - 1



--------------------------------------------------------------------------------

Exhibit C to the

Security Agreement

FORM OF SECURITY CONTROL AGREEMENT

CONTROL AGREEMENT dated as of             ,         , among                    ,
a                      (the “Grantor”), Bank of America, N.A., as Administrative
Agent (the “Secured Party”), and             , a             
(“                    ”), as securities intermediary (the “Securities
Intermediary”).

PRELIMINARY STATEMENTS:

(1) The Grantor has granted the Secured Party a security interest (the “Security
Interest”) in account no.              maintained by the Securities Intermediary
for the Grantor (the “Account”).

(2) Terms defined in Article 8 or 9 of the Uniform Commercial Code in effect in
the State of New York (the “N.Y. Uniform Commercial Code”) are used in this
Agreement as such terms are defined in such Article 8 or 9.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
contained herein, the parties hereto hereby agree as follows:

SECTION 1. The Account. The Grantor and Securities Intermediary represent and
warrant to, and agree with, the Grantor and the Secured Party that:

(a) The Securities Intermediary maintains the Account for the Grantor, and all
property held by the Securities Intermediary for the account of the Grantor is,
and will continue to be, credited to the Account.

(b) The Account is a securities account. The Securities Intermediary is the
securities intermediary with respect to the property credited from time to time
to the Account. The Grantor is the entitlement holder with respect to the
property credited from time to time to the Account.

(c) The State of New York is, and will continue to be, the Securities
Intermediary’s jurisdiction for purposes of Section 8-110(e) of the N.Y. Uniform
Commercial Code so long as the Security Interest shall remain in effect.

(d) Exhibit A attached hereto is a statement of the property credited to the
Account on the date hereof.

(e) The Grantor and the Securities Intermediary do not know of any claim to or
interest in the Account or any property credited to the Account, except for
claims and interests of the parties referred to in this Agreement.

 

Exhibit C - 1



--------------------------------------------------------------------------------

SECTION 2. Control by Secured Party. The Securities Intermediary will comply
with all notifications it receives directing it to transfer or redeem any
property in the Account (each an “Entitlement Order”) or other directions
concerning the Account (including, without limitation, directions to distribute
to the Secured Party proceeds of any such transfer or redemption or interest or
dividends on property in the Account) originated by the Secured Party without
further consent by the Grantor or any other person.

SECTION 3. Grantor’s Rights in Account.

(a) Except as otherwise provided in this Section 3, the Securities Intermediary
will comply with Entitlement Orders originated by the Grantor without further
consent by the Secured Party.

(b) Until the Securities Intermediary receives a notice from the Secured Party
that the Secured Party will exercise exclusive control over the Account (a
“Notice of Exclusive Control”), the Securities Intermediary may distribute to
the Grantor all interest and regular cash dividends on property in the Account.

(c) If the Securities Intermediary receives from the Secured Party a Notice of
Exclusive Control, the Securities Intermediary will cease:

(i) complying with Entitlement Orders or other directions concerning the Account
originated by the Grantor and

(ii) distributing to the Grantor interest and dividends on property in the
Account.

SECTION 4. Priority of Secured Party’s Security Interest. (a) The Securities
Intermediary subordinates in favor of the Secured Party any security interest,
lien, or right of setoff it may have, now or in the future, against the Account
or property in the Account, except that the Securities Intermediary will retain
its prior lien on property in the Account to secure payment for property
purchased for the Account and normal commissions and fees for the Account.

(b) The Securities Intermediary will not agree with any Person not party to this
Agreement that the Securities Intermediary will comply with Entitlement Orders
originated by such Person.

SECTION 5. Statements, Confirmations, and Notices of Adverse Claims. (a) The
Securities Intermediary will send copies of all statements and confirmations for
the Account simultaneously to the Grantor and the Secured Party.

(b) When the Securities Intermediary knows of any claim or interest in the
Account or any property credited to the Account other than the claims and
interests of the parties referred to in this Agreement, the Securities
Intermediary will promptly notify the Secured Party and the Grantor of such
claim or interest.

 

Exhibit C - 2



--------------------------------------------------------------------------------

SECTION 6. The Securities Intermediary’s Responsibility. (a) Except for
permitting a withdrawal, delivery, or payment in violation of Section 3, the
Securities Intermediary will not be liable to the Secured Party for complying
with Entitlement Orders or other directions concerning the Account from the
Grantor that are received by the Securities Intermediary before the Securities
Intermediary receives and has a reasonable opportunity to act on a Notice of
Exclusive Control.

(b) The Securities Intermediary will not be liable to the Grantor or the Secured
Party for complying with a Notice of Exclusive Control or with an Entitlement
Order or other direction concerning the Account originated by the Secured Party,
even if the Grantor notifies the Securities Intermediary that the Secured Party
is not legally entitled to issue the Notice of Exclusive Control or Entitlement
Order or such other direction unless the Securities Intermediary takes the
action after it is served with an injunction, restraining order, or other legal
process enjoining it from doing so, issued by a court of competent jurisdiction,
and had a reasonable opportunity to act on the injunction, restraining order or
other legal process.

(c) This Agreement does not create any obligation of the Securities Intermediary
except for those expressly set forth in this Agreement and in Part 5 of Article
8 of the N.Y. Uniform Commercial Code. In particular, the Securities
Intermediary need not investigate whether the Secured Party is entitled under
the Secured Party’s agreements with the Grantor or Secured Party to give an
Entitlement Order or other direction concerning the Account or a Notice of
Exclusive Control. The Securities Intermediary may rely on notices and
communications it believes given by the appropriate party.

SECTION 7. Indemnity. The Grantor will indemnify the Securities Intermediary,
its officers, directors, employees and agents against claims, liabilities and
expenses arising out of this Agreement (including, without limitation,
reasonable attorney’s fees and disbursements), except to the extent the claims,
liabilities or expenses are caused by the Securities Intermediary’s gross
negligence or willful misconduct.

SECTION 8. Termination; Survival. (a) The Secured Party may terminate this
Agreement by notice to the Securities Intermediary and the Grantor. If the
Secured Party notifies the Securities Intermediary that the Security Interest
has terminated, this Agreement will immediately terminate.

(b) The Securities Intermediary may terminate this Agreement on 60 days’ prior
notice to the Secured Party and the Grantor, provided that before such
termination the Securities Intermediary and the Grantor shall make arrangements
to transfer the property in the Account to another securities intermediary that
shall have executed, together with the Grantor, a control agreement in favor of
the Secured Party in respect of such property in substantially the form of this
Agreement or otherwise in form and substance satisfactory to the Secured Party.

(c) Sections 6 and 7 will survive termination of this Agreement.

SECTION 9. Governing Law. This Agreement and the Account will be governed by the
law of the State of New York. The Securities Intermediary and the Grantor may
not change the law governing the Account without the Secured Party’s express
prior written agreement.

 

Exhibit C - 3



--------------------------------------------------------------------------------

SECTION 10. Entire Agreement. This Agreement is the entire agreement, and
supersedes any prior agreements, and contemporaneous oral agreements, of the
parties concerning its subject matter.

SECTION 11. Amendments. No amendment of, or waiver of a right under, this
Agreement will be binding unless it is in writing and signed by the party to be
charged.

SECTION 12. Financial Assets. The Securities Intermediary agrees with the
Secured Party and the Grantor that, to the fullest extent permitted by
applicable law, all property credited from time to time to the Account will be
treated as financial assets under Article 8 of the N.Y. Uniform Commercial Code.

SECTION 13. Notices. A notice or other communication to a party under this
Agreement will be in writing (except that Entitlement Orders may be given
orally), will be sent to the party’s address set forth under its name below or
to such other address as the party may notify the other parties and will be
effective on receipt.

SECTION 14. Binding Effect. This Agreement shall become effective when it shall
have been executed by the Grantor, the Secured Party, and the Securities
Intermediary, and thereafter shall be binding upon and inure to the benefit of
the Grantor, the Secured Party and the Securities Intermediary and their
respective successors and assigns.

SECTION 15. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of an original executed counterpart of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

[NAME OF GRANTOR] By  

 

Title:   Address:  

 

 

 

Exhibit C - 4



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent

By  

 

Title:   Address:

 

 

[NAME OF SECURITIES INTERMEDIARY]

By  

 

Title:

 

Address:

 

 

 

Exhibit C - 5



--------------------------------------------------------------------------------

Exhibit D to the

Security Agreement

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated             ,         , is made by the Persons listed on the
signature pages hereof (collectively, the “Grantors”) in favor of Bank of
America, N.A. (“Bank of America”), as Administrative Agent (the “Administrative
Agent”) for the Secured Parties (as defined in the Credit Agreement referred to
below).

WHEREAS, Del Monte Corporation, a Delaware corporation, has entered into a
Credit Agreement dated as of January 29, 2010 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Del Monte Corporation, a Delaware corporation, as the borrower, Del Monte
Foods Company, a Delaware corporation, the Lenders party thereto, Bank of
America, N.A. (“Bank of America”), as administrative agent, swing line lender
and L/C issuer, Barclays Capital, the investment banking division of Barclays
Bank PLC and BMO Capital Markets, as co-syndication agents and Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A., New York Branch, SunTrust Bank and U.S.
Bank National Association, as co-documentation agents. Terms defined in the
Credit Agreement and not otherwise defined herein are used herein as defined in
the Credit Agreement.

WHEREAS, as a condition precedent to the making of Loans and the issuance of
Letters of Credit by the Lenders under the Credit Agreement and the entry into
Secured Hedge Agreements by the Hedge Banks and Secured Cash Management
Agreements by the Cash Management Banks from time to time, each Grantor has
executed and delivered that certain Security Agreement dated January 29, 2010
made by the Grantors to Bank of America, as the Administrative Agent (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”).

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Administrative Agent, for the ratable benefit of the Secured Parties, a
security interest in, among other property, certain intellectual property of the
Grantors, and have agreed as a condition thereof to execute this IP Security
Agreement for recording with the U.S. Patent and Trademark Office, the United
States Copyright Office and other governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Administrative
Agent for the ratable benefit of the Secured Parties a security interest in all
of such Grantor’s right, title and interest in and to the following (the
“Collateral”):

(i) the registered patents and patent applications set forth in Schedule A
hereto (the “Patents”);

 

Exhibit D - 1



--------------------------------------------------------------------------------

(ii) the registered trademark and service mark registrations and applications
set forth in Schedule B hereto (provided that no security interest shall be
granted in United States intent-to-use trademark applications to the extent
that, and solely during the period in which, the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);

(iii) all copyrights, whether registered or unregistered, now owned or hereafter
acquired by such Grantor, including, without limitation, the copyright
registrations and applications and exclusive copyright licenses set forth in
Schedule C hereto (the “Copyrights”);

(iv) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

(v) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

(vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.

SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by each Grantor under this IP Security Agreement secures the payment
of all Obligations of such Grantor now or hereafter existing under or in respect
of the Loan Documents, whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest, premiums, penalties,
fees, indemnifications, contract causes of action, costs, expenses or otherwise.

SECTION 3. Recordation. Each Grantor authorizes and requests that the Register
of Copyrights, the Commissioner for Patents and the Commissioner for Trademarks
and any other applicable government officer record this IP Security Agreement.

SECTION 4. Execution in Counterparts. This IP Security Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

SECTION 5. Grants, Rights and Remedies. This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement. Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Administrative Agent
with respect to the Collateral are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein.

 

Exhibit D - 2



--------------------------------------------------------------------------------

SECTION 6. Governing Law. This IP Security Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

DEL MONTE CORPORATION

By

 

 

Name:

 

Title:

 

Address for Notices:

 

 

 

[NAME OF GRANTOR]

By

 

 

Name:

 

Title:

  Address for Notices:

 

 

 

[NAME OF GRANTOR]

By

 

 

Name:

 

Title:

  Address for Notices:

 

 

 

[ETC.]

 

Exhibit D - 3



--------------------------------------------------------------------------------

Exhibit E to the

Security Agreement

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT (this “IP Security
Agreement Supplement”) dated             ,         , is made by the Person
listed on the signature page hereof (the “Grantor”) in favor of Bank of America,
N.A. (“Bank of America”), as Administrative Agent (the “Administrative Agent”)
for the Secured Parties (as defined in the Credit Agreement referred to below).

WHEREAS, Del Monte Corporation, a Delaware corporation, has entered into a
Credit Agreement dated as of January 29, 2010 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Del Monte Corporation, a Delaware corporation, as the borrower, Del Monte
Foods Company, a Delaware corporation, the Lenders party thereto, Bank of
America, N.A. (“Bank of America”), as administrative agent, swing line lender
and L/C issuer, Barclays Capital, the investment banking division of Barclays
Bank PLC and BMO Capital Markets, as co-syndication agents and Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A., New York Branch, SunTrust Bank and U.S.
Bank National Association, as co-documentation agents. Terms defined in the
Credit Agreement and not otherwise defined herein are used herein as defined in
the Credit Agreement.

WHEREAS, pursuant to the Credit Agreement, the Grantor and certain other Persons
have executed and delivered that certain Security Agreement dated January 29,
2010 made by the Grantor and such other Persons to Bank of America, as the
Administrative Agent (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) and that certain
Intellectual Property Security Agreement dated January 29, 2010 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“IP Security Agreement”).

WHEREAS, under the terms of the Security Agreement, the Grantor has granted to
the Administrative Agent, for the ratable benefit of the Secured Parties, a
security interest in the Additional Collateral (as defined in Section 1 below)
of the Grantor and has agreed as a condition thereof to execute this IP Security
Agreement Supplement for recording with the U.S. Patent and Trademark Office,
the United States Copyright Office and other governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Administrative
Agent, for the ratable benefit of the Secured Parties, a security interest in
all of such Grantor’s right, title and interest in and to the following (the
“Collateral”):

(i) the registered patents and patent applications set forth in Schedule A
hereto (the “Patents”);

 

Exhibit E - 1



--------------------------------------------------------------------------------

(ii) the registered trademark and service mark registrations and applications
set forth in Schedule B hereto (provided that no security interest shall be
granted in United States intent-to-use trademark applications to the extent
that, and solely during the period in which, the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);

(iii) the copyright registrations and applications and exclusive copyright
licenses set forth in Schedule C hereto (the “Copyrights”);

(iv) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

(v) all any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

(vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the foregoing or arising from any of the
foregoing.

SECTION 2. Supplement to Security Agreement. Schedule V to the Security
Agreement is, effective as of the date hereof, hereby supplemented to add to
such Schedule the Additional Collateral.

SECTION 3. Security for Obligations. The grant of a security interest in the
Additional Collateral by the Grantor under this IP Security Agreement Supplement
secures the payment of all Obligations of the Grantor now or hereafter existing
under or in respect of the Loan Documents, whether direct or indirect, absolute
or contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise.

SECTION 4. Recordation. The Grantor authorizes and requests that the Register of
Copyrights, the Commissioner for Patents and the Commissioner for Trademarks and
any other applicable government officer to record this IP Security Agreement
Supplement.

SECTION 5. Grants, Rights and Remedies. This IP Security Agreement Supplement
has been entered into in conjunction with the provisions of the Security
Agreement. The Grantor does hereby acknowledge and confirm that the grant of the
security interest hereunder to, and the rights and remedies of, the
Administrative Agent with respect to the Additional Collateral are more fully
set forth in the Security Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein.

 

Exhibit E - 2



--------------------------------------------------------------------------------

SECTION 6. Governing Law. This IP Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

IN WITNESS WHEREOF, the Grantor has caused this IP Security Agreement Supplement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

 

[NAME OF GRANTOR]

By  

 

Name:   Title:   Address for Notices:

 

 

 

 

Exhibit E - 3



--------------------------------------------------------------------------------

Exhibit F to the

Security Agreement

FORM OF CONSENT TO ASSIGNMENT OF LETTER OF CREDIT RIGHTS

 

To: BANK OF AMERICA, N.A., as Administrative Agent

[                                         ]

[                                         ]

[                                         ]

[INSERT NAME OF BENEFICIARY], as Beneficiary

[                                         ]

[                                         ]

[                                         ]

We refer to the [INSERT ALL IDENTIFYING INFORMATION WITH RESPECT TO RELEVANT
LETTER OF CREDIT] (as it may be amended, supplemented or otherwise modified from
time to time, the “Letter of Credit”), a true copy of which is attached hereto.
The Letter of Credit has been established in favor of [INSERT NAME OF
BENEFICIARY], as beneficiary (the “Beneficiary”), and we are the [issuing bank
(the “Issuing Bank”)][nominated person (the “Nominated Person”)] required to
give value thereunder pursuant to one [or more] drawing[s] upon the satisfaction
of the conditions stated in the Letter of Credit. The liability of the [Issuing
Bank][Nominated Person] for action or omissions under the Letter of Credit is
governed by the laws of [INSERT RELEVANT JURISDICTION], as chosen by agreement
in the Letter of Credit. The signatories to this consent letter are the only
persons obligated to give value under the Letter of Credit.

We hereby confirm that there is no term in the Letter of Credit or other
restriction which prohibits, restricts or requires any person’s consent to the
Beneficiary’s assignment of or creation of a security interest in the rights to
payment or performance under the Letter of Credit. We hereby consent to and
acknowledge the assignment by the Beneficiary of all proceeds of and rights to
payment and performance under the Letter of Credit in favor of Bank of America,
N.A., as Administrative Agent (the “Administrative Agent”) pursuant to the
Security Agreement dated as of January 29, 2010 executed by the Beneficiary and
other parties thereto, as Grantors, in favor of the Administrative Agent, as
such agreement may be amended, amended and restated, supplemented or otherwise
modified from time to time (the “Security Agreement”).

 

Exhibit F - 1



--------------------------------------------------------------------------------

We hereby agree to pay, irrespective of, and without deduction for, any
counterclaim, defense, recoupment or set-off, all proceeds of the Letter of
Credit that would otherwise be paid to the Beneficiary directly to the
Administrative Agent to the following account:

[                                         ]

[                                         ]

[                                         ]

[                                         ]

We hereby confirm and agree that the Letter of Credit is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects and that the Administrative Agent shall have no liability or obligation
under or with respect to the Letter of Credit or any document related thereto as
a result of this consent letter, the Security Agreement or otherwise.

This consent letter may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same consent letter. Delivery of an executed
counterpart of a signature page to this consent letter by telecopier shall be
effective as delivery of an original executed counterpart of this consent
letter.

This consent letter shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

[NAME OF ISSUING BANK] By:  

 

  Name:   Title: [NAME OF NOMINATED PERSON] By:  

 

 

Name:

 

Title:

 

Exhibit F - 2



--------------------------------------------------------------------------------

The above is acknowledged and agreed to:

[NAME OF GRANTOR/BENEFICIARY]

 

By  

 

Name:  

 

Title:  

 

Address for Notices:

 

 

 

 

Exhibit F - 3